Citation Nr: 1142119	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  09-33 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for disability resulting from left knee surgery.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from June 1951 to July 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In his September 2009 VA Form 9, the Veteran requested a personal hearing before a member of the Board, seated at the RO.  In August 2011, however, the Veteran withdrew his hearing request prior to any such hearing being held.  

The Board notes that the issues on appeal were originally adjudicated by the RO as a single issue, entitlement to service connection for a left knee disability, on a direct basis and under 38 U.S.C.A. § 1151.  The Board, however, finds that although similar, the questions of entitlement to service connection on a direct basis, and entitlement to compensation under 38 U.S.C.A. § 1151 are sufficiently different to be listed as separate issues.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran has pending claims both for service connection for a left knee disability, and for compensation under 38 U.S.C.A. § 1151 for a left knee disability.  When the Veteran's claim was initially filed in September 2007, it specified only the issue of compensation under 38 U.S.C.A. § 1151.  In his September 2008 notice of disagreement and September 2009 RO hearing testimony, however, the Veteran asserts that his left knee disability could have arisen as a result of a fall off a truck during active military service.  Additionally, the RO explicitly considered, and denied, service connection on a direct basis for a left knee disability.  Thus, the Board finds that an informal claim for service connection on a direct basis for a left knee disability has been made by the Veteran, and that such an issue has been perfected for appellate review by the Board.  Nevertheless, adjudication of this issue is not warranted at this time, for the reasons to be discussed below.  

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In the present case, the Veteran was sent a November 2007 letter from the RO which addressed only the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a left knee disability.  This letter did not specify the pertinent laws and regulations regarding direct service connection, nor the evidence the Veteran would need to obtain and the evidence which would be obtained by VA regarding this issue.  Thus, remand is required to address this procedural deficiency.  

Next, in March and July 2011 letters, the Veteran notified VA of additional medical records regarding his left knee disability which have not yet been obtained.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  In a March 2011 letter, the Veteran stated he was recently treated by John C. Dean of West Texas Orthopedics.  In a subsequent July 2011 letter, he stated he was treated in an unspecified emergency room in June 2011 following a fall involving his left knee.  As these treatment records pertain to his left knee, they must be obtained by VA prior to any final adjudication of the Veteran's pending claims.  

Finally, regarding his 38 U.S.C.A. § 1151 claim, the Veteran has asserted that a 1987 VA surgery on his left knee resulted in a chronic disability of the left knee joint.  The Veteran was afforded a VA examination in October 2009 to determine whether any current left knee disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  See 38 U.S.C.A. § 5103A(d).  The examiner, a VA nurse practitioner, did not, however, provide an opinion, stating that "a surgeon in orthopedic surgery should answer this question".  The Veteran was next examined in July 2010 by a VA physician's assistant, who found no evidence of improper surgical procedure regarding the Veteran's 1987 left knee surgery.  On review, however, the Board concludes that generally, although a physician's assistant has sufficient expertise to address broad medical questions, the specific issue on appeal requires a higher level of expertise, as suggested by the nurse who examined the Veteran in October 2009.  Thus, remand is warranted to obtain a suitable expert opinion.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide the Veteran and his representative a VCAA letter containing appropriate notice as to the information or evidence needed to establish a claim for service connection on a direct basis for a left knee disability.  Such notice should indicate the evidence the Veteran is expected to provide as well as the evidence VA will obtain, as well as the general criteria for the assignment of an effective date and initial rating.  

2.  Contact the Veteran and request the names, addresses, and, if applicable, proper authorizations for any private  or VA medical care providers not yet contacted who have treated his left knee.  This request must include, but is not limited to, John C. Dean of West Texas Orthopedics, and the unidentified emergency room which treated the Veteran in June 2011.  For any such source identified by the Veteran, contact that medical care provider and request the cited pertinent medical records.  Any negative reply must be documented for the record.  

3.  Forward the claims file to an orthopedic surgeon or similar expert to provide a medical opinion regarding the Veteran's 38 U.S.C.A. § 1151 claim.   The Veteran need not be scheduled for an examination unless such an examination is found necessary to comply with the terms of this remand.  Upon review of the claims file, the examiner is asked to state whether the Veteran has any current left knee disability which was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault of VA in furnishing hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable, in connection with his VA treatment and left knee surgery in 1987.  The physician is requested to provide a complete rationale for his or her medical opinion.

4.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

